Citation Nr: 9911069	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease.

2.  Entitlement to service connection for a psychiatric 
disorder, to include major depression and paranoid 
personality disorder.

3.  Entitlement to service connection for peripheral vascular 
disease, to include varicose veins and recurrent 
thrombophlebitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1955 to 
December 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for Peyronie's disease, varicose veins, 
and a psychosis.  The Board remanded these claims in November 
1997.  The requested development has been accomplished, to 
the extent possible, and the case has been returned to the 
Board for further appellate review. 

In August 1996, the appellant stated that he was seeking 
service connection for benign prostatic hypertrophy as 
secondary to Peyronie's disease.  In a July 1997 rating 
decision, the RO denied service connection for benign 
prostatic hypertrophy.  The appellant did not file a notice 
of disagreement as to that decision.  Therefore, the claim 
for service connection for benign prostatic hypertrophy is 
not before the Board as it has not been the subject of a 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).



FINDINGS OF FACT

1.  Competent evidence of a nexus between Peyronie's disease 
and service or tear gas exposure in service is not of record.

2.  Competent evidence of a nexus between the diagnoses of 
major depression and service is not of record.

3.  Paranoid personality disorder is not a disability for 
which service connection may be granted.

4.  Competent evidence of nexus between diagnoses of varicose 
veins and recurrent thrombophlebitis and service is not of 
record.


CONCLUSIONS OF LAW

1.  The claim for service connection for Peyronie's disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a psychiatric 
disorder, to include major depression, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Paranoid personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).

4.  The claim for service connection for peripheral vascular 
disease, to include varicose veins and recurrent 
thrombophlebitis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for major 
depression (a psychosis) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as major depression (a psychosis), 
service connection is warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that Peyronie's disease, major 
depression, varicose veins, or recurrent thrombophlebitis 
arose under combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

A search for the service department medical records showed 
that they were unavailable due to presumed destruction by the 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.   However, it must be noted that the 
appellant has stated that he was not treated in service for 
Peyronie's disease, a psychiatric disorder, or varicose 
veins.  The Board notes that the appellant stated that he did 
not seek treatment for a psychiatric disorder in service, but 
he went to see a private physician.

In an application for insurance, completed by the appellant 
in August 1967.  The appellant was asked if he or anyone in 
his family had received advice or treatment for any physical 
condition or injuries.  The appellant responded, stating that 
an appendectomy was done in 1943 and a tonsillectomy in 1945.

August 1992 private medical records from Vermilion Hospital 
revealed that the appellant was admitted with a diagnosis of 
major depression.  Upon admission, the appellant appeared 
disoriented.  He had rapid speech, and was quite 
argumentative.  The examiner noted that one year ago, the 
appellant suffered the loss of his only daughter in an 
automobile accident.  The appellant's family stated that the 
appellant had deteriorated since then.  The examiner noted 
that the appellant had a flat affect, was not cooperative, 
and was argumentative.  

In a November 1992 VA outpatient treatment report, the 
appellant complained that he had pain in his left leg.  The 
VA examiner did not report clinical findings as to the 
appellant's legs nor enter a diagnosis as to the appellant's 
leg.  In January 1994, the VA examiner noted that the 
appellant had been seen in November 1992 and that the VA 
examiner did not document "anything about varicose veins."  
The appellant reported to the VA examiner that he had 
Peyronie's disease.  Upon physical examination, the VA 
examiner noted that the appellant had severe bilateral 
varicose veins on both legs.  The diagnosis was severe 
peripheral vascular disease with no skin ulcers.  In January 
1995, the VA examiner noted that the appellant had huge 
varicosities on the left lower leg and some pretibial edema.  
The diagnosis was varicosities of the left leg.

The appellant underwent a private physical examination in 
January 1994.  Dr. John H. Sabatier stated that the appellant 
had reported that he had been disabled since 1992.  The 
appellant reported that he was fired from his job as a 
pharmacist because he was sitting on the job too much.  He 
stated that he could not stand for long periods of time.  Dr. 
Sabatier stated that the appellant had a history of deep vein 
thrombophlebitis with compromised circulation in the left 
lower extremity and severe varicose veins "dating back for 
several years."

Upon physical examination, the appellant was pleasant and 
oriented to person, place, and time.  There was no overt 
hallucinatory behavior and no less of contact with reality.  
Communication skills were good, and intelligence was normal.  
Affect was slightly flat, and the appellant appeared somewhat 
depressed.  Examination of the extremities revealed marked 
varicosities of both lower extremities up into the femoral 
area.  They were more severe on the left than on the right.  
He had some stasis changes in the left lower extremity up to 
about the level of the knee.  There was a slight increase in 
size of the left lower extremity compared to the right, up to 
the level of the knee.  Trace pitting pre-tibial edema was 
present.  There was no cyanosis or clubbing.  Dorsalis pedis 
and posterior tibial pulses were normal.  The final 
impression was varicosities-severe in both lower 
extremities.

The appellant submitted a report to the "Vaccine Adverse 
Event Reporting System" in July 1994.  The appellant had 
reported that he was forced to take a influenza vaccine in 
service and that he developed a severe case of the flu and 
almost died.

In a June 1995 letter, Dr. Joshua P. Mammen stated that he 
had seen the appellant on May 11, 1995, and that he had 
multiple medical problems including bilateral varicose veins 
and recurrent thrombophlebitis of the left leg.  On 
examination, Dr. Mammen stated that "these findings were 
confirmed."  He further stated, "His varicose veins and 
phlebitis could have been the result of prolonged standing 
during military service[,] as well as working as a 
[p]harmacist."

The appellant submitted information about Peyronie's disease.  

In a July 1995 letter, a fellow serviceman stated that he was 
there when the appellant voiced opposition to taking a second 
flu shot.

In an August 1995 VA consultation report, a provisional 
diagnosis of Peyronie's disease was entered.  No clinical 
findings were reported.  

The appellant had an RO hearing in October 1995.  The 
appellant stated that he believed his Peyronie's disease was 
related to tear gas exposure during basic training.  He 
stated that he was a pharmacist from 1954 to 1992.  He stated 
that he learned from Anderson's pathology that there were 
three stages to the disease.  The appellant stated that 
Peyronie's disease could be caused by inhaling toxic gas.  He 
testified that he was convinced that he incurred Peyronie's 
disease from his exposure to tear gas while in basic 
training.  He stated that he noticed that his penis was 
curved in service, but that it became severely curved in 
1993.  He stated that Peyronie's disease would occur when men 
were in their 40s.  

The appellant stated that he noticed that he had a lot of 
pain in his legs in service.  He took aspirin and caffeine to 
relieve the pain.  He stated that it was worse in his left 
leg and that he had tried everything-socks, ace bandages, 
etc.  The appellant stated that he did not go to the doctor 
until recently for his varicose veins.  He stated that he 
could stand for 20 minutes, but that he then needed to sit 
down.  The appellant stated that he noticed varicosities in 
service.  The appellant noted that he had been treated by 
private physicians following service who had died and their 
records were not available.

As to the psychiatric disorder, he stated that he was very 
apprehensive of the military in general and depression set in 
some time during service.  He stated that he saw a private 
physician while in service as to his psychiatric problems, 
but that such physician was deceased.  He testified that he 
had sought treatment after service, but could not remember 
when.  He estimated that it was the mid-1960's.  He stated 
that his psychiatric disorder had gotten worse over the 
years.  He stated that in August 1992, he was hospitalized.  
The appellant stated that he was not taking tranquilizers or 
antidepressants.  He stated that he was not currently seeing 
a psychiatrist.  The appellant stated that all records 
pertaining to his treatment would have been destroyed except 
those that related to his hospitalization.  

The appellant underwent a private examination in April 1996 
by Dr. Kenneth A. Bitter, Jr.  The appellant complained that 
his ankles, particularly his left ankle, had been swelling 
and hurting when standing in one position.  He stated that 
this problem had been going on since 1990, and that he was 
unable to stand all day long.  Dr. Bitter stated that the 
appellant was a difficulty historian and that the appellant 
kept reiterating that he had psychological problems, which 
Dr. Bitter stated that he believed was true.  He stated that 
the appellant tended to be argumentative and apparently 
resented any type of deep inquiries into his problems.

Examination of the appellant's extremities revealed trace of 
pitting edema in the anterior ankle areas.  There was 
significant lower leg varicosities noted.  Dr. Bitter stated 
that the appellant had a normal ankle examination today and 
that he was unable to tell if the appellant's ankle problem 
was secondary to his significant varicosities or to the ankle 
joint itself since it was subjective.  Dr. Bitter entered a 
diagnosis of significant varicosities in the lower legs and 
that the appellant had some sort of personality disorder.

The appellant underwent a private psychiatric evaluation in 
June 1996 by Dr. Sam H. Benbow.  The appellant reported that 
he had not been hospitalized since August 1992.  He stated 
that as far back as 1972, he was referred to a local 
psychiatrist.  Dr. Benbow stated that the appellant was 
alert, cooperative, and very guarded.  He stated that the 
appellant was "obviously oriented from a paranoid point of 
view" because he felt that everything that was said to him 
needed to be defended.  Dr. Benbow noted that the appellant 
was "quite annoyed having to adopt a defensive stance."  
His affect was blunted to flat.  The appellant knew his date 
of birth and Social Security number.  His attention span was 
adequate.  His sensorium was clear, and he was oriented times 
four.  Recent and remote memory were excellent.  Dr. Benbow 
stated that the appellant had a basic paranoid personality 
organization.  He added, "He possibly had had some cognitive 
slippage in the past few years, as his paranoia has become 
more evident to those surrounding him; although apparently it 
has been evident as far back as 1972."  

In November 1997, the Board remanded the appellant's claims 
for additional development.  In the remand, the Board asked 
the RO to write Dr. Mammen and ask him the following 
questions.

[1].  When was the first time you saw the 
appellant?

[2].  When, in your opinion, were the 
first objective manifestations of 
varicose veins exhibited?  Upon what do 
you base your opinion?

[3].  Explain in detail how "prolonged 
standing" could have resulted in 
varicose veins?  Upon what do you base 
your opinion?

The RO issued a letter to Dr. Mammen in January 1998 and 
listed the questions that were in the Board's remand.  Dr. 
Mammen responded in February 1998.  He stated the following:

I have seen and evaluated [the appellant] 
on May 11, 1995[,] for multiple 
complaints.  At that time, the was 
complaining of pain in his legs due to 
varicose veins and it has been present 
for [sic] past few years.  He gave a 
history of thrombophlebitis in his left 
leg.  Prolonged standing can result in 
the development of varicose veins in 
certain group [sic] of people and also, 
it can exacerbate in people who already 
have varicose veins.

Hope [sic] these answers will satisfy 
your request for additional information.

I.  Peyronie's disease

The appellant's claim for service connection for Peyronie's 
disability is not well grounded.  The appellant has stated 
that he noticed that his penis was curved while in basic 
training, which he is competent to allege.  However, he 
cannot state that he had Peyronie's disease in service.  The 
appellant is also competent to report that he was exposed to 
tear gas in service, but he is not competent to state that 
such caused Peyronie's disease.  The appellant's claim for 
service connection for Peyronie's disease is not well 
grounded because he has not brought forth the necessary nexus 
evidence between the current diagnosis of Peyronie's disease 
and service or tear gas exposure in service.  See Caluza, 
supra.

At the appellant's RO hearing, he stated that he had noticed 
that his penis was curved, but that he did not have severe 
curvature until 1993.  In the August 1995 VA consultation 
report, the VA examiner noted that the appellant had a 
provisional diagnosis of Peyronie's disease.  The VA examiner 
did not enter a determination as to the etiology of the 
diagnosis.  Additionally, the information submitted by the 
appellant about Peyronie's disease indicated that such was of 
unknown cause.  The article did not state that Peyronie's 
disease could be caused by tear gas.  The only nexus evidence 
is the appellant's contention that the current diagnosis of 
Peyronie's disease is related to service, when he was exposed 
to tear gas.  Nonetheless, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical causation or diagnosis.  See Espiritu, 
4 Vet. App. at 494; see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").  
Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnosis of 
Peyronie's disease and a disease or injury in service, 
including exposure to tear gas, and thus the claim for 
service connection for Peyronie's disease is not well 
grounded.  See Caluza, supra.

II.  Psychiatric disorder

The appellant's claim for service connection for a 
psychiatric disorder, to include major depression, is not 
well grounded.  The appellant is competent to state that he 
was apprehensive about service; however, he is not competent 
to state that psychiatric disorder set in while in service.  
The appellant has not brought forth the necessary nexus 
evidence between the current diagnosis of major depression 
and service or a diagnosis of major depression within one 
year following his separation from service.  See Caluza, 
supra.

In the August 1992 private medical records from Vermilion 
Hospital, the examiner stated that the appellant's family 
reported that since the automobile accident that killed his 
daughter (which had occurred one year prior), the appellant 
had deteriorated.  Additionally, when the appellant underwent 
the June 1996 psychiatric evaluation, Dr. Benbow noted that 
the appellant reported that he was referred to a local 
psychiatrist in 1972, which, if accepted as true, is 15 years 
following his discharge from service.  No medical 
professional has attributed the diagnosis of major depression 
to service or to the one-year period following service.  

At the RO hearing, the appellant stated that he had seen a 
psychiatrist during service, but that it was a private 
psychiatrist and that that psychiatrist was deceased 
(meaning, the records would not be obtainable).  The 
appellant stated that he sought treatment after service, and 
estimated that it was in the mid 1960's.  The only nexus 
evidence is the appellant's contention that the diagnosis of 
major depression is related to service.  Nonetheless, it has 
not been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield, 8 Vet. 
App. at 388.  Thus, the appellant has failed to submit 
competent medical evidence of a nexus between the current 
diagnosis of major depression and a disease or injury in 
service, and the claim for service connection for a 
psychiatric disorder, to include major depression, is not 
well grounded.  See Caluza, supra.

The Board notes that the appellant was diagnosed with 
paranoid personality disorder by Dr. Benbow and Dr. Bitter .  
However, a personality disorder is not a disease or injury 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1998).  As such, the claim for service connection for 
paranoid personality disorder is without legal merit.  Beno 
v. Principi, 3 Vet. App. 439, 441 (1995).


III.  Peripheral vascular disease,  varicose veins and 
thrombophlebitis

The appellant's claim for service connection for peripheral 
vascular disease, to include varicose veins and recurrent 
thrombophlebitis is not well grounded.  The appellant is 
competent to state that he noticed veins in his lower 
extremities in service; but he is not competent to diagnose 
varicose veins in service.  The appellant has not brought 
forth the necessary nexus evidence between the current 
diagnoses of peripheral vascular disease, to include varicose 
veins and recurrent thrombophlebitis, and service.  See 
Caluza, supra.

The Board notes that the November 1997 remand, it asked the 
appellant's private physician, Dr. Mammen specific questions 
about his examination of the appellant and his statement that 
varicose veins "could have been" the result of prolonged 
standing during military service.  The Board asked when was 
the first time that Dr. Mammen saw the appellant and what his 
opinion was as to when the first objective manifestations of 
varicose veins were exhibited.  It further asked Dr. Mammen 
how "prolonged standing" could have resulted in varicose 
veins and asked Dr. Mammen to explain his answer.  In Dr. 
Mammen's February 1998 response, he was evasive in his 
answers to the specific questions asked by the Board, and the 
Board finds that such is indicative of his failure to 
cooperate with VA.  In fact, the Board finds Dr. Mammen's 
response to be an intentional refusal to comply with the 
direct questions asked of him.

VA has every right to seek clarification from any doctor who 
claims he has personal knowledge of a veteran's medical 
background.  The Board sought to clarify Dr. Mammen's June 
1995 statement because it found that such statement was a 
theoretical one that prolonged standing could have caused 
varicose veins in certain type of people.  Dr. Mammen's 
February 1998 response is noticeably absent of the answers 
the Board was seeking to obtain.  The Board will not be led 
down a blind alley.

In this case, the cumulative effect of Dr. Mammen's June 1995 
and February 1998 letters is insufficient to well ground the 
claim for service connection for peripheral vascular disease, 
to include varicose veins and recurrent thrombophlebitis.  
Specifically, Dr. Mammen did not state that the appellant 
fell into the "certain group[s] of people" who can develop 
varicose veins as a result of prolonged standing.  The Board 
notes that Dr. Mammen did not state that varicose veins were 
present in service.  Rather, he noted that standing could 
cause varicose veins.  He then noted that the varicose veins 
could have been due to standing in the military, as well as 
working as a pharmacist (the appellant's post service 
occupation).  Dr. Mammen's statement does not clearly 
attribute the appellant's varicose veins to his military 
service.  Dr. Mammen merely raised multiple theoretical 
possibilities, which he refused to narrow to this appellant's 
case.  

The Board finds that his June 1995 and February 1998 opinions 
are insufficient to provide the degree of certainty required 
for the medical nexus evidence.  See Bloom v. West, No. 97-
1463 (U.S. Vet. App. Feb.10, 1999), slip op. at 4 (a medical 
opinion which stated that the veteran's death "could" have 
been precipitated by his time in a prisoner of war camp was 
too speculative to provide the degree of certainty required 
for medical nexus evidence) citing Sacks v. West, 11 Vet. 
App. 314 (1998).  The Board finds that Dr. Mammen's 
intentional withholding of accurate answers to its specific 
questions is negative evidence as to a nexus between the 
appellant's varicose veins and recurrent thrombophlebitis and 
service.

Additionally, no medical professional has attributed the 
appellant's diagnoses of varicose veins and recurrent 
thrombophlebitis to service.  In January 1994, Dr. Sabatier 
stated that the appellant had severe varicose veins "dating 
back for several years."  That statement, like Dr. Mamman's 
opinions, does not provide the necessary a nexus between the 
diagnoses of varicose veins and recurrent thrombophlebitis 
and service.  

At the appellant's RO hearing, he stated that he had 
developed varicose veins in service and that it had recently 
gotten worse.  The appellant's contention that the current 
diagnoses of varicose veins and recurrent thrombophlebitis 
are related to service is the only nexus evidence between the 
diagnoses and service.  Nonetheless, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield, 8 Vet. 
App. at 388.  Thus, the appellant has failed to submit a 
well-grounded claim for service connection for peripheral 
vascular disease, to include varicose veins and recurrent 
thrombophlebitis.  See Caluza, supra.

IV.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in May 1995 and supplemental statements 
of the case in November 1995, July 1997, and July 1998.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  This Board Member 
recognized the inadequacy of the evidence and provided the 
veteran an opportunity to cure the defect.

Although the RO specifically stated that that the appellant's 
service connection claim for a psychiatric disorder was well 
grounded, the Board concludes that this was harmless.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided this issue on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.


ORDER

Service connection for Peyronie's disease; a psychiatric 
disorder, to include major depression and paranoid 
personality, and peripheral vascular disease, to include 
varicose veins and recurrent thrombophlebitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

